DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 23 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 17, and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10595039. Although the claims at issue are not identical, they are not patentably distinct from each other because it is a broader and obvious variant to use neural networks to processes any data where they were previously used on specific data.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claim(s) has(have) improper language regarding the computer readable medium (Please see the MPEP 2106 Section IV. Determine Whether the Claimed Invention Complies with 35 U.S.C. 101).  Examiner notes the phrase “machine-readable medium” allows for interpreting the media as carrier waves, which is directed towards non-statutory subject matter.
The Examiner suggests adding the phrase –non-transitory machine-readable medium-- to the claims to overcome the rejection.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-9, 11-13, 15-17, 19-21, 23-25, 27-29, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2017/0351935 A1) .
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding Claims 1, 9, 17, and 25, Liu discloses a computer-implemented method, processor, arithmetic logic units, system, and CRM comprising: using a first neural network to [Liu: FIG. 3: 301]; and using a second neural network to process the plurality of vectors to produce content [Liu: FIG. 3: 300].

Regarding Claims 3, 11, 19, and 27, Liu discloses all the limitations of Claims 1, 9, 17, and 25, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Liu discloses wherein the second neural network comprises a generator neural network [Liu: ¶ [0030] The computer system 100 includes a neural network image generator (NNIG) 114 for generating the multimodal digital images.  The NNIG 114 is implemented using a set of neural network, e.g., a first neural network and a second neural network, jointly trained to generate the multimodal digital image.  For example, the first and the second neural networks can accept the same input and generate the multimodal digital image, in which the first neural network generates the first modality of the digital image and the second neural network generates the second modality of the digital image.  The NNIG 114 can be stored in the memory of the system 100].

Regarding Claims 4, 12, 20, and 28, Liu discloses all the limitations of Claims 1, 9, 17, and 25, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Liu discloses further comprising: using a third neural network to process image frames from the content to generate updated information for the second neural network [Liu: FIG. 3: 302].

Regarding Claims 5, 13, 21, and 29, Liu discloses all the limitations of Claims 4, 12, 20, and 28, respectively, and is analyzed as previously discussed with respect to those claims.
[Liu: FIG. 3: 302; and ¶ [0041]: To that end, in some embodiments, at least one or both of the first neural network and the second neural network are trained using the adversarial training procedure.  For example, a first generative subnetwork and a first discriminative subnetwork of the first neural network as well as a second generative subnetwork and a second discriminative subnetwork of the second neural network can be jointly trained to minimize a minimax objective function].

Regarding Claims 7, 15, 23, and 31, Liu discloses all the limitations of Claims 1, 9, 17, and 25, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Liu discloses wherein the content comprises a sequence of image frames [Liu: FIG. 9].

Regarding Claims 8, 16, and 24, Liu discloses all the limitations of Claims 1, 9, and 27, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Liu discloses further comprising: passing a first set of variables to the first neural network to generate the plurality of vectors; and passing a second set of variables to the first neural network to generate a second set of a plurality of vectors that is different from the plurality of vectors to generate additional content [Liu: FIG. 9; wherein an image is different from the previous image in a moving video].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10, 18, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim1, 9, 17, and 25 above, and further in view of Tu et al. (US 2018/0157902 A1).

Regarding Claims 2, 10, 18, and 26, Liu disclose(s) all the limitations of Claims 1, 9, 17, and 25, respectively, and is/are analyzed as previously discussed with respect to those claims.
Liu may not explicitly disclose wherein the first neural network comprises a recurrent neural network.
However, Tu discloses wherein the first neural network comprises a recurrent neural network [Tu: ¶ [0019]: Further, machine learning methods (e.g., recurrent neural networks) may be used to estimate these latent variables based on observations and the narrative gleaned by the social behavior recognition system.  As such, recognition may result in estimates of the cognitive states that would have resulted in such observations].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the recurrent neural network of Tu with the neural network of Liu in order to improve training speed and accuracy of neural networks, improving overall function.

Claims 6, 14, 22, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 4, 12, 20, and 28 above, and further in view of Ding et al. (US 2018/0276533 A1).

Regarding Claims 6, 14, 22, and 30, Liu disclose(s) all the limitations of Claims 4, 12, 20, and 28, respectively, and is/are analyzed as previously discussed with respect to those claims.
Liu may not explicitly disclose further comprising: using the third neural network to process sets of sequential frames from the content to generate updated information for the first and the second neural networks.
However, Ding discloses further comprising: using the third neural network to process sets of sequential frames from the content to generate updated information for the first and the second neural networks [Ding: ¶ [0046]: FIG. 4C is an example of a third multi-task neural network prediction model 400C applied to a content item for predicting one or more specific tasks between a viewing user and the content item, in accordance with an embodiment. The third multiple-task neutral network prediction model 400C has shared layers 420 and three separate layers 430 including a non-trained separate layer associated with task Ax 485.  The shared layers 420 included in the prediction model 400C are trained by training sets associated with the tasks A1 and A2.  The separate layer 430E included in the prediction model 400C is not trained by training sets associated with the task Ax.  The separate layer 430E is learned from an output from the shared layers 420.  For example, the shared layers 420 may be a general hyper-feature extractor to extract features of the feature vector 410].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the multiple neural networks of Ding with the multiple neural networks of Liu in order to reduce workload on individual assets, improving processing speed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482